Citation Nr: 0833571	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-37 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Cape Coral Hospital (CCH) in 
Cape Coral, Florida from March 4, 2006 through March 10, 
2006.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 decision of the Bay Pines Department of Veterans Affairs 
Medical Center (VAMC), which granted payment or reimbursement 
of expenses incurred from March 3, 2006 to March 4, 2006 but 
denied payment or reimbursement of the expenses incurred 
thereafter.    


FINDINGS OF FACT

1.  From May 3, 2006 to May 10, 2006 the veteran received 
emergency services from CCH for chest pain, diagnosed as 
unstable angina and atherosclerosis; a VA or other federal 
facility was not feasibly available to provide the services. 

2.  It is not shown that the veteran could have been 
discharged or transferred to another VA facility prior to his 
actual discharge from CCH on May 10, 2006.

2.  It is reasonably shown that the veteran is financially 
liable for the treatment received and that he was enrolled in 
the VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of CCH.

4.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

5.  The claim for payment or reimbursement for the expenses 
incurred was timely filed within 90 days of the date the 
veteran was discharged from CCH.





CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran at CCH from March 4, 2006 
to March 10, 2006.   38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.


II.  Factual Background

A March 3, 2006 CCH emergency room report shows that the 
veteran presented with first time ever sudden onset of 
substernal, non-radiating chest pressure.  The veteran 
reported that the pain was severe and left him short of 
breath.  He called Emergency Medical Services immediately and 
was picked up and treated with several rounds of 
nitroglycerin (nitro) spray, which provided some relief.  At 
the emergency room, the veteran was given one more round of 
nitro spray, nitro paste was applied to his chest and he was 
also treated with Plavix.  The diagnostic impression was 
chest pain and unstable angina.  

A subsequent March 4, 2006 examination report shows a 
diagnosis of rule out unstable angina.  The veteran was 
admitted to the hospital and given oxygen, aspirin, a beta 
blocker, intraveneous lovenox, nitro-paste and Morphine as 
needed.  It was noted that the veteran had VA insurance and 
this would be a self pay admission for him so that he might 
need to be transferred to a VA facility for further work up.       

Subsequently on March 4, 2006, the veteran received a 
cardiology consultation.  The consultative examiner noted 
that he was going to check a CT angiogram of the veteran's 
chest to rule out any evidence of a pulmonary embolism.  If 
this was found to be negative, he recommended planning a 
stress test in the absence of further symptoms.  

The March 10, 2006 CCH discharge summary noted that the 
veteran was admitted to telemetry and subsequently underwent 
a stress test, which was abnormal.  Since he belonged to the 
VA he had been waiting to get cardiac catheterization but 
there were no beds available.  Consequently, the veteran 
underwent cardiac catheterization at CCH on March 10th, which 
showed single vessel coronary artery disease.  Angioplasty 
with stent placement was recommended.  As the VAMC had a bed 
available later on the 10th, the veteran was transferred 
there to undergo this procedure.  
In June 2006 the VAMC found that the veteran was stabilized 
as of March 4, 2006.  Consequently, they did not authorize 
payment or reimbursement for the costs the veteran incurred 
at CCH beyond March 4, 2006.  

In an October 2006 letter, a CCH clinical reimbursement 
specialist indicated that when the veteran was admitted to 
CCH with chest pain and dehydration he was noted to be 
unstable for transfer to the VAMC.  He was then later 
awaiting transfer and needing cardiac catheterization but was 
being treated with IV anti-infectives for pneumonia with a 
temperature of 101.  Also, the plan to transfer was delayed 
due to bed availability and as a result the veteran elected 
to go ahead and receive appropriate cardiac care in the form 
of the cardiac catheterization.  The veteran was then 
transferred when the VA bed became available.  

At his November 2007 Board hearing the veteran testified that 
as soon as a bed became available at the VAMC late on March 
10, 2006, he was transferred there.  

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at MH was for an adjudicated 
service-connected disability, a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C.A. Chapter 
31, he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 38 
U.S.C.A. § 1725 shall be the lesser of the amount for which 
the veteran is personally liable or 70 percent of the amount 
under the applicable Medicare fee schedule for such 
treatment. 
38 C.F.R. § 17.1005(a).


When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that by granting payment or 
reimbursement for the expenses incurred at CCH from March 3, 
2006 to March 4, 2006, the RO conceded that the claim for 
reimbursement was timely filed; that the veteran went to CCH 
for a medical emergency; that a VA or other federal facility 
was not feasibly available to provide the treatment at CCH; 
that the veteran was financially liable for the treatment; 
that the veteran did not have alternative insurance to cover 
the cost of the treatment; and that the veteran was not 
eligible for coverage under Section 1728.  See 38 C.F.R. 
§ 17.1002.  Thus, the Board will not discuss these sections 
in detail.  The Board does note that the claim was timely 
filed as it was submitted in March 2006.  Also, the treatment 
the veteran received was for a condition that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Notably, the veteran was experiencing 
chest pain, which he could have reasonably believed was a 
severe coronary event.  As a result 911 was called, the EMTs 
administered nitroglycerin upon arrival and he was 
transported to CCH by ambulance.  Also, a VA or other federal 
facility was not feasibly available to provide the treatment 
as the nearest facility, the VAMC is some 123 miles from the 
veteran's home, whereas CCH is only approximately 7 miles 
away.  Given the possibility of a serious coronary event it 
was not feasible for the veteran to be transported up to the 
VAMC and it is highly unlikely that the ambulance would have 
transported the veteran there even if he had requested such 
transport.  Additionally, it is clear from the record that 
the veteran is financially liable for the treatment and there 
is no evidence to suggest, nor any allegation made, that the 
veteran had not received VA medical treatment as an enrolled 
VA health care recipient in the 24 months prior to March 3, 
2006 or that he had alternative insurance.

Accordingly, the only payment or reimbursement criterion left 
to analyze is whether the veteran's treatment from March 4, 
2006 to March 10, 2006 was for a continued medical emergency 
of such a nature that he could not have been safely 
discharged or transferred to a VA or other Federal facility.  
38 C.F.R. § 17.1002(d).  In the instant case, it is 
reasonably established that the veteran could not have been 
discharged from CCH prior to March 10, 2006 as he was in need 
of immediate cardiac care in the form of the cardiac 
catheterization (which he received on March 10th) and the 
angioplasty and stent placement, which he apparently 
subsequently received upon transfer to the VAMC.  It is also 
established that the veteran could not have been transferred 
to the VAMC prior to March 10, 2006 as there were no beds 
available.  Additionally, there is no indication from the 
record that the veteran could have been transferred to 
another VA or federal facility prior to March 10, 2006, nor 
has the VAMC alleged that such a transfer could have been 
undertaken.  Consequently, the Board finds that t veteran was 
being treated for a medical emergency the entire time he was 
hospitalized at CCH (i.e. from March 3, 2006 through March 
10, 2006).  Accordingly, payment or reimbursement for the 
medical expenses incurred throughout this time frame is 
warranted.  


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Cape Coral Hospital in Cape 
Coral, Florida from March 4, 2006 through March 10, 2006 is 
granted subject to the regulations governing the payment of 
monetary awards including 38 C.F.R. § 17.1005(a). 
   


____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


